Case 2:18-mj-00441-PLM Document5 Filed 05/15/20 Page 1 of 2

PAyTreey
; —— a FH eer, O4/TO) Application for a Search Warrant Seon dis aie ies Suis

 

—

 

SEP 21 2018 UNITED STATES DISTRICT Court: = Gees

 
  

cieak ATS * for the BY nile Ln LE htnstteammmninenmormee —
SAK STRICT OF WASHINGT ons : Y Deputy Clerk
WESTERN DISTRICT OF WASHINGTON | Wester District of Washington Jepusy ©
In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. M J / y je Ho fe /
Google, Inc. Subject Accounts 1-3, further describedin )
Attachment A }

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

p "ESORIE, ne. Su se and ive iis [ecafionh sdsmckennon@gmail.com (2) lindsayjmckennon@gmail.com
(3) OliviaDreamLover@gmail.com, further described in Attachment A, attached hereto and incorporated herein.

locatedinthe __—Northern _—iDistrictof ==—=————sCalifornia’ —_, there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, which is attached hereto and incorporated herein by this reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
CG aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1952 Interstate and foreign travel or transportation in aid of racketeering enterprises
18 U.S.C. § 2421 Transportation of any individual in interstate or foreign commerce
18 U.S.C. § 1956 Money Laundering

The application is based on these facts: _ : :
See affidavit which is attached hereto and incorporated herein by this reference.

& Continued on the attached sheet.

Delayed notice of days (give exact ending date if more than 30 days: _

eas ___ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached shegt.

 

 

eee Applicant's signature

Joshua Anderson, Special Agent, FBI

Printed name and title

 

 

Sworn to before me and signed in my presence. ~
a aie (i jf / " \f! 3 A.
Date: 09/21/2018 o ing Me oe fat p< Se ak 14
Judge's signature :
City and state: Seattle, Washington Paula L. McCandlis, United States Magistrate Judge

Printed name and title
Case 2:18-mj-00441-PLM Document5 Filed 05/15/20 Page 2 of 2

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

Mold - 44) 4/21/2018

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

Responsive materials received tom Google

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 5 [4 [2020 VA

Executing officer’s signature

Joshua Anferson Spec; Agent

 

Printed name and tile

 

USAO #2017R01046

 
